Exhibit 10.31

 

STRATEGIC ALLIANCE AGREEMENT AMENDMENT No. 4

 

The Strategic Alliance Agreement by and among SAP AG, SAP Markets, Inc.
(collectively “SAP”) and Commerce One, Inc. (now named Commerce One Operations,
Inc.) (“Commerce One” and, collectively with SAP, the “Parties”) dated September
18, 2000, including all amendments (collectively, the “SAA”), is further amended
by the addition of this Amendment No. 4 (“Amendment”), which is effective
January 01, 2002 (“Effective Date”).  As of the Effective Date, this Amendment
shall become part of and subject to the terms and conditions of the Agreement,
which, except as expressly modified by this Amendment, remains unchanged and in
full force and effect.  In the event of a conflict between the terms of this
Amendment and the Agreement, the terms of this Amendment shall govern. All terms
not otherwise defined herein shall have the meanings ascribed to them in the
Agreement.

WHEREAS, under the SAA the Parties agreed to establish a new royalty structure
to apply after December 31, 2001;

WHEREAS, the Parties have found that the current royalty structure of the SAA,
in particular the multi-category revenue reconciliation at the end of each
quarter, consumes an unacceptable amount of administrative resources and causes
confusion for the sales force in the field,

WHEREAS, the Parties wish to simplify the royalty structure under the SAA for
the mutual benefit of both Parties,

WHEREAS, the Parties intend to phase-out the Enterprise Buyer branding;

                NOW THEREFORE, in consideration for the terms in this Amendment,
the sufficiency of which both Parties acknowledge, the Parties agree as follows.

I.      Royalty Payments

1. A.                Effective Date through March 31, 2002:

SAP:  From the Effective Date until March 31, 2002 (“First Quarter”), for the
payment of royalties under Sections 13.1 and 13.2.1, SAP shall pay to Commerce
One by March 31, 2002 a fixed quarterly royalty of [***]  (to be deducted from
prepaid royalties) for the right to make an unlimited number of sales under
Sections 13.1 and 13.2.1.  Such fixed quarterly royalty shall be non-refundable
and shall not be subject to a right of carry-forward to future quarters.

Commerce One:  From the Effective Date until March 31, 2002, for the payment of
royalties under Sections 13.1 and 13.2.1, Commerce One shall pay SAP [***] of
any License Fees for the Joint Offering.  For clarification, any licenses of
Enterprise Buyer Desktop on a standalone basis made by Commerce One during this
period shall be subject to the [***] royalty rate as set forth in Exhibit B-1 of
the SAA.

B.             April 1, 2002 through June 30, 2002:

SAP:  From April 1, 2002, until June 30, 2002 (“Second Quarter”), for the
payment of royalties under Sections 13.1 and 13.2.1, SAP shall pay to Commerce
One by June 30, 2002 a fixed quarterly royalty of [***] (to be deducted from
prepaid royalties) for the right to make an unlimited number of sales under
Sections 13.1 and 13.2.1.  Such fixed quarterly royalty shall be non-refundable
and shall not be subject to a right of carry-forward to future quarters.  SAP
shall also pay to Commerce One by

 

[***]  Confidential treatment has been requested for the bracketed portions. 
The confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

1

--------------------------------------------------------------------------------


 

June 30, 2002 a fee of [***] representing maintenance fees for second quarter
maintenance relating to the license rights for the First Quarter set forth in
section I.1.A. above

Commerce One:  From April 1, 2002 until June 30, 2002, for the payment of
royalties under Sections 13.1 and 13.2.1, Commerce One shall pay to SAP [***] of
any License Fees for the Joint Offering, plus [***] of any maintenance fees
resulting from sales of the Joint Offering under Sections 13.1 and 13.2.1 in the
First Quarter.  For clarification, any licenses of Enterprise Buyer Desktop on a
standalone basis made by Commerce One during this period shall be subject to the
[***] royalty rate as set forth in Exhibit B-1 of the SAA.

C.             July 1, 2002 until September 30, 2002:

SAP:  From July 1, 2002 until September 30, 2002 (“Third Quarter”), for the
payment of royalties under Sections 13.1 and 13.2.1, SAP shall pay Commerce One
a fixed quarterly royalty of [***] (to be deducted from prepaid royalties) for
the right to make an unlimited number of sales under Sections 13.1 and 13.2.1. 
Such fixed quarterly royalty shall be non-refundable and shall not be subject to
a right of carry-forward to future quarters.  SAP shall also pay to Commerce One
by September 30, 2002 a fee of [***] representing maintenance fees for third
quarter maintenance relating to the license rights for the First Quarter and the
Second Quarter set forth in section I.1.A. and I.1.B above.

Commerce One:  From July 1, 2002 until September 30, 2002, for the payment of
royalties under Section 13.1 and Section 13.2.1, Commerce One shall pay SAP
[***] of any License Fees for the Joint Offering, plus [***]% of any maintenance
fees resulting from sales of the Joint Offering under Sections 13.1 and 13.2.1
in the First Quarter and the Second Quarter. For clarification, any licenses of
Enterprise Buyer Desktop on a standalone basis made by Commerce One during this
period shall be subject to the [***] royalty rate as set forth in Exhibit B-1 of
the SAA.

 

2.     For the period from September 30, 2002 until termination of the SAA
(which, for clarification herein, terminates by its terms on September 30, 2003)
(“Remaining Period”), SAP and Commerce One shall mutually agree on a new royalty
structure for MarketSets for the SAA.  If the Parties are unable to reach an
agreement on a new royalty structure for MarketSets, then the royalty structure
existing at January 1, 2002 shall take effect for the Remaining Period, except
that by the last day of each calendar quarter during the Remaining Period (a)
SAP shall pay to Commerce One [***] representing maintenance fees for the First
Quarter, the Second Quarter and the Third Quarter, and (b) Commerce One shall
pay to SAP [***] of any maintenance fees resulting from sales of the Joint
Offering under Sections 13.1 and 13.2.1 in the First Quarter, the Second Quarter
and the Third Quarter.

 

3.     The parties intend to phase out the Enterprise Buyer products and to
replace them with each party’s respective successor procurement products.  For
clarification, royalties under the SAA for EnterpriseBuyer Desktop Edition and
EnterpriseBuyer Professional Edition shall not apply to [***].

4.     From the Effective Date, SAP shall not have the right to sell
EnterpriseBuyer Desktop Edition outside of the Joint Offering or outside of
mySAP.com, and Commerce One shall no longer have the right to sell
EnterpriseBuyer Professional Edition outside of the Joint Offering.


5.     FOR THE AVOIDANCE OF DOUBT, THIS AMENDMENT SHALL NOT ENTITLE SAP TO ANY
REFUND OF PAYMENTS OR PREPAYMENTS MADE BEFORE THE EFFECTIVE DATE OR RELIEVE
EITHER PARTY OF THE OBLIGATION TO PAY MAINTENANCE FEES APPLICABLE UNDER SECTION
13.2.3 OF THE SAA FOR SALES BEFORE THE EFFECTIVE DATE.

 

II.            Migration Plan

 

[***]  Confidential treatment has been requested for the bracketed portions. 
The confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

2

--------------------------------------------------------------------------------


 

 

The parties agree to the terms of the Migration Plan set forth on Appendix A
hereto, which is incorporated by reference as though fully set forth herein.

 

III.           PAST ROYALTY METHODOLOGY


EACH PARTY AGREES THAT IT WILL NOT CHALLENGE THE METHODOLOGIES USED BY THE OTHER
PARTY TO CALCULATE ROYALTY PAYMENTS OWED UNDER THE SAA PRIOR TO JANUARY 1,
2002.  THIS PROVISION SHALL NOT ELIMINATE THE RIGHT OF EITHER PARTY TO EXERCISE
THEIR AUDIT RIGHTS PURSUANT TO SECTION 24 OF THE SAA IN RESPECT OF SUCH
CALCULATIONS OR ANY RECOURSE EITHER PARTY MAY HAVE WITH RESPECT TO SUCH
CALCUATIONS THEREUNDER.

 

IV.           MarketConnect and Messaging System Requirements for XDKPro and
Versioning Library


1.     SUBJECT TO THE TERMS AND CONDITIONS HEREOF, FOR THE PERIOD COMMENCING
JANUARY 1, 2002 AND ENDING SEPTEMBER 30, 2002 (HEREIN, THE “LICENSE PERIOD”),
COMMERCE ONE WILL GRANT SAP AND SAP MARKETS: (I) A NONEXCLUSIVE, [***]
NONTRANSFERABLE LICENSE TO [***] THE COMPONENTS OF [***] DEVELOPED BY COMMERCE
ONE [***] ON AN OEM BASIS AS PART OF [***]; AND (II) WITH RESPECT TO THE [***]
CODE OR OTHER THIRD PARTY SOFTWARE INCLUDED IN THE COMPONENTS (“THIRD PARTY
SOFTWARE”), A NONEXCLUSIVE, [***] NONTRANSFERABLE LICENSE TO [***] THE
COMPONENTS ON AN OEM BASIS AS PART OF [***].  TO THE EXTENT SUCH LICENSE RIGHTS
CANNOT BE GRANTED BY COMMERCE ONE, SAP SHALL BE RESPONSIBLE FOR NEGOTIATING WITH
THE THIRD PARTIES TO OBTAIN THE NECESSARY RIGHTS.  FURTHER, SUCH LICENSE TO THE
THIRD PARTY SOFTWARE SHALL BE SUBJECT TO THE RESTRICTIONS SET FORTH IN THE
RELEVANT THIRD PARTY SOFTWARE LICENSE AGREEMENTS, WHICH RESTRICTIONS ARE SET
FORTH ON APPENDIX B, WHICH ARE INCORPORATED BY REFERENCE AS THOUGH FULLY SET
FORTH HEREIN.  SAP MAY [***] THE COMPONENTS AND THIRD PARTY SOFTWARE [***],[***]
ARE BOUND IN WRITING, FOR THE BENEFIT OF COMMERCE ONE AND ITS LICENSORS, TO THE
RESTRICTIONS SET FORTH IN THIS SECTION IV AND ON APPENDIX B.


2.     SAP SHALL DISTRIBUTE THE COMPONENTS PURSUANT TO A MUTUALLY AGREED END
USER LICENSE AGREEMENT.  SAP FURTHER AGREES THAT IT WILL NOT DECOMPILE,
DISASSEMBLE, DECODE, EXTRACT, REVERSE TRANSLATE OR REVERSE ENGINEER THE
COMPONENTS AND THAT IT WILL NOT PERMIT END USERS TO DO SO.  SAP WILL PAY
COMMERCE ONE, DURING THE LICENSE PERIOD, LICENSE FEES [***] FOR THE [***]
COMPONENTS DURING THE LICENSE PERIOD IN ACCORDANCE WITH THE TERMS HEREOF. 
DURING THE LICENSE PERIOD, COMMERCE ONE WILL USE COMMERCIALLY REASONABLE EFFORTS
TO [***] THAT ARE IN PLACE BETWEEN COMMERCE ONE AND [***] AS OF THE DATE OF
EXECUTION OF THIS AMENDMENT.


3.     SAP MARKETS WILL PROVIDE SUPPORT AND MAINTENANCE TO LICENSEES. DURING THE
LICENSE PERIOD, COMMERCE ONE WILL PROVIDE [***].  AFTER THE LICENSE PERIOD,
[***].  IF NO SUCH AGREEMENT IS REACHED BY SEPTEMBER 30, 2002, SUCH MAINTENANCE
WILL DEFAULT, FOR AN INTERIM PERIOD [***] PAID FOR SUCH LICENSES BY SAP [***].


4.     THE PARTIES AGREE THAT [***] IS A PRODUCT THAT WAS JOINTLY DEVELOPED BY
SAP AND COMMERCE ONE [***].  THE PARTIES AGREE THAT [***] MAY HAVE BEEN USED IN
PROJECTS BY THE PARTIES PRIOR TO JANUARY 1, 2002 [***].



V.            EXCLUSIVITY COMMITMENTS IN THE STRATEGIC ALLIANCE AGREEMENT


THE PARTIES AGREE TO TERMINATE THE MUTUAL EXCLUSIVITY COMMITMENTS IN THE SAA
(SECTION 7.1.1. THROUGH 7.2.4), AND TO WAIVE ANY POTENTIAL HISTORICAL CLAIMS
AGAINST EACH OTHER BASED UPON SUCH COMMITMENTS.


 


[***]  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE BRACKETED PORTIONS. 
THE CONFIDENTIAL REDACTED PORTION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

3

--------------------------------------------------------------------------------


 


VI.           ALLIANCE GOVERNANCE


1.     THE PARTIES AGREE TO RESUME IMMEDIATELY THE REGULAR ACTIVITIES OF THE
ALLIANCE GOVERNING COMMITTEES. THE EXECUTIVE COMMITTEE WILL CONSIST OF:


                                    FOR SAP AND SAP MARKETS: WERNER BRANDT AND
GARY FROMER


                                    FOR COMMERCE ONE: ALEXSIS DE RAADT-ST. JAMES
AND CHUCK BOYNTON


2.     THE EXECUTIVE COMMITTEE WILL NAME THE OTHER COMMITTEE MEMBERS (MARKETING
AND SALES COMMITTEE AND DEVELOPMENT COMMITTEE).


VII.          PUBLICITY


THE PARTIES SHALL COORDINATE IN ADVANCE ON ALL OFFICIAL PUBLIC COMMUNICATIONS
REGARDING THE TERMS OF THE ALLIANCE BETWEEN THE PARTIES.


 


 


[SIGNATURE BLOCK ON FOLLOWING PAGE.]

 

 

4

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the Parties have caused their duly authorized
representatives to enter into this Amendment effective on the Effective Date.

 

COMMERCE ONE, INC.

 

 

SAPMARKETS, INC.

 

 

 

 

 

 

By:

 

 

 

By:

 

 

Name:

 

 

 

Name:

 

 

Signature:

 

 

 

Signature:

 

 

Title:

 

 

 

Title:

 

 

 

 

 

 

 

SAP AG

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Signature:

 

 

 

 

 

 


 

 

5

--------------------------------------------------------------------------------


 


APPENDIX A - LEGACY PRODUCT MIGRATION PLAN

 

This Appendix A to Amendment 4 (dated January 1, 2002) of the Strategic Alliance
Agreement is part of and subject to the terms of the Amendment 4.

 


ENTERPRISE BUYER


FOR CLIENTS WHO LICENSED THE ENTERPRISE BUYER “SUITE” OR MYSAP.COM BETWEEN
SEPTEMBER 18, 2000 AND DECEMBER 31, 2000 OR COMMERCE ONE BUYSITE OR SAP
BUSINESS-TO-BUSINESS PROCUREMENT PRIOR TO SEPTEMBER 18, 2000:


FOR EACH CLIENT, THE OBLIGATIONS REGARDING UPGRADE TO EBP OR EBD (AS APPLICABLE)
WILL BE HONORED AS SPECIFICALLY PROVIDED IN THE SAA.


EACH PARTY AGREES TO PROVIDE MAINTENANCE AND SUPPORT TO SUCH CUSTOMERS IN
ACCORDANCE WITH THE SAA, PROVIDED THAT THE OBLIGATION OF EACH PARTY TO MAKE
MAINTENANCE PAYMENTS TO THE OTHER PARTY IN RESPECT OF ANY SUCH CUSTOMER WILL
APPLY ONLY TO THE EXTENT THAT THE OTHER PARTY’S OFFERING (EBP OR EBD, AS
APPLICABLE) HAS BEEN IMPLEMENTED BY SUCH CUSTOMER.


THE PARTIES AGREE TO [***].


MARKETSET


THE PARTIES DO NOT INTEND TO SELL [***] EXCEPT AS MAY BE SPECIFICALLY AGREED IN
WRITING IN ADVANCE BY SAP MARKETS’ OR COMMERCE ONE SENIOR SALES MANAGEMENT:


SAP/SAP MARKETS:  JOHN BURKE (AMERICAS/APA); EMMA MORICE (EMEA); BERND-UWE PAGEL
(PUBLIC EXCHANGES), IN ALL CASES, CONFIRMED IN WRITING BY PETER RASPER.


COMMERCE ONE: BOB SINGSANK (AMERICAS); BILL FRAINE (EMEA); BILL FRAINE (APA), IN
ALL CASES, CONFIRMED IN WRITING BY CHUCK BOYNTON.


ANY VARYING TERMS FROM STANDARD ROYALTIES UNDER THE SAA MUST BE SET FORTH IN
WRITING BY THESE INDIVIDUALS IN ADVANCE.


ANY AGREEMENTS TO ENGAGE JOINTLY IN PLACE PRIOR TO THIS REVISION MUST BE
REVIEWED AND APPROVED BY SENIOR SALES MANAGEMENT AS ABOVE.


FOR NEW MARKETSET PROSPECTS, THE MARKETSET SOLUTION WILL BE LIMITED TO [***]
(SPECIFICALLY, [***].

 

[***]  Confidential treatment has been requested for the bracketed portions. 
The confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

6

--------------------------------------------------------------------------------


 

 

[***] MOE LICENSES


1.     SAP AND SAP MARKETS [***] AS QUICKLY AS FEASIBLE BASED ON SALES CYCLES
AND CLIENT REQUIREMENTS


2.     FROM THE EFFECTIVE DATE THROUGH SEPTEMBER 30, 2002, SAP AND SAP MARKETS
WILL PROVIDE AS MUCH ADVANCE NOTICE TO COMMERCE ONE [***] AS IS COMMERCIALLY
REASONABLE.  THEREAFTER, THE NOTICE REQUIREMENT SHALL REVERT TO THE NOTICE TERMS
SET FORTH IN AMENDMENT 2 OF THE SAA DATED APRIL 12, 2001 (“AMENDMENT 2”).


3.     SAP AND SAP MARKETS [***] THAT IS COMMERCIALLY FEASIBLE. FOR
CLARIFICATION, THE [***] SET FORTH IN SECTION 2.1.1 OF AMENDMENT 2, INCLUDES THE
RIGHT TO [***].


4.     SAP IS ELECTING TO CANCEL MAINTENANCE AND SUPPORT FEE OBLIGATIONS WITH
RESPECT TO [***] LICENSES EFFECTIVE JANUARY 1, 2002.  PURSUANT TO THIS
CANCELLATION, NO FURTHER MAINTENANCE AND SUPPORT FEES WILL BE PAID TO COMMERCE
ONE FOR [***] LICENSES [***]. WHEN [***], APPLICABLE MAINTENANCE AND SUPPORT
OBLIGATIONS AND PAYMENTS WILL RECOMMENCE AT THE APPLICABLE RATE PURSUANT TO THE
TERMS OF SECTION 9.2 OF AMENDMENT 2.  [***]


PRIOR MAINTENANCE AND SUPPORT AGREEMENTS

 

                By e-mails between the parties dated September 13, 2001 and
September 25, 2001, the parties reached certain agreements regarding maintenance
and support to be effective January 1, 2001.  This provision and the attached
Exhibit 1 hereto (which is incorporated by reference as though fully set forth
herein) shall serve to memorialize and further clarify such prior agreements, as
follows:

 

                Joint Maintenance and Support will apply [***] who have a
current license for (i) [***].  In such cases, the maintenance and support fees
will be shared as follows:

 

                Licensing party will charge the customer maintenance and support
fees of [***].

 

                Licensing party will pay [***] of the support and maintenance
fees to the other party.

 

                The licensing party will be responsible for providing support
and maintenance to the customer.

 

                The non-licensing party will provide support on their technology
to the licensing party in accordance with Exhibit F of the Strategic Alliance
Agreement.

 

                In the event that a customer described above discontinues
maintenance or ceases productive use of the product covered by such maintenance
terms (MarketSet, Enterprise Buyer Professional or Enterprise Buyer Desktop, as
applicable), [***].

 

[END OF APPENDIX A]

 

[***]  Confidential treatment has been requested for the bracketed portions. 
The confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

7

--------------------------------------------------------------------------------


 

Exhibit 1 to Appendix A to Amendment 4 of Strategic Alliance Agreement

 

 

This Exhibit 1 to Appendix A to Amendment 4 (dated January 1, 2002) of the
Strategic Alliance Agreement is part of and subject to the terms of the
Amendment 4.

 

 

Definitions

 

In this agreement the following terms should be understood as follows:

•      Support revenues are the [***] as defined in Schedule F of the Strategic
Alliance Agreement (SAA).

•      Maintenance revenues are the [***].

 

 

Scope of the agreement

 

SAPMarkets and Commerce One will cooperate together to provide support solutions
for the joint marketplace solution. This agreement is intended to change only
the [***] in the SAA.

 

 

Geographic Scope

 

The geographic scope of this agreement extends to all countries in which

the SAPMarkets / Commerce One joint marketplace software is installed.

 

 

Executive Summary

 

Since the execution of the Strategic Alliance Agreement (SAA) between Commerce
One, SAPMarkets, and SAP AG, the support and maintenance revenue [***]. 
Commerce One and SAPMarkets/SAP AG each receive [***] support and maintenance
fee respectively.

 

[***]  Confidential treatment has been requested for the bracketed portions. 
The confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

8

--------------------------------------------------------------------------------


 

 

Terms of agreement

 

This agreement will set a [***] for the support and maintenance [***] pertaining
to [***] software licenses.  [***] would go to the seller, and [***] would go to
the other partner.  The build-up to this is as follows:

For support, there is a [***] goes to the selling party, and [***] to the other
partner.  It is evident, based on SAPMarket’s and Commerce One’s call tracking
systems, that both support organizations have provided value to each other, and
must continue to provide this value in the future.  [***]

To determine how [***] would be shared, it was agreed that [***] would be done. 
SAPMarkets reviewed its [***] and Commerce One reviewed its [***] to determine
the overall [***] both companies agreed to [***] maintenance revenues [***]. 
Going forward, it was agreed that both companies would review their software
license agreements to determine the product mix. It has been acknowledged that
the [***] mix of products will change over time.  Therefore, it has been agreed
that the partners continue this process of [***] analysis regularly to ensure
each partner’s software development organizations are [***].

This agreement will be effective immediately and will cover all (existing and
new) deals effective January 1, 2002.

Exhibit 1 (on following page) shows graphically what has been just described:

 

[Remainder of page intentionally left blank]

 

[***]  Confidential treatment has been requested for the bracketed portions. 
The confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

9

--------------------------------------------------------------------------------


 

 

[j3286ex10d31image002.jpg]

 

 

 

Exhibit 1. New [***] Maintenance (level 3) and Support (level 2) [***]

 

 

Future Considerations and Revisions of this agreement

 

Both companies, Commerce One and SAPMarkets, have agreed to revisit the business
justifications behind the agreed upon maintenance and support percentages on a
semi-annual basis. The deadline to revisit the business justification is 30 days
prior to the end of the quarter. Next revisit will be in Q3, 2002. If Commerce
One and SAPMarkets cannot agree on the percentages by the deadline, the default
percentage is the most recently agreed upon percentage.

In future revisions an updated split based on the product mix or license
contract Bill of Materials (BOM) analysis will be considered as explained
before.

 

[END OF EXHIBIT 1]

 

[***]  Confidential treatment has been requested for the bracketed portions. 
The confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

10

--------------------------------------------------------------------------------


 


APPENDIX B - THIRD PARTY LICENSE RESTRICTIONS

 

This Appendix B to Amendment 4 (dated January 1, 2002) of the Strategic Alliance
Agreement is part of and subject to the terms of the Amendment 4.

 

 

I.                     [***]

A.  Modification.  SAP agrees that it shall not:

1.                 Modify the Java [***] and Java [***] components of the
Licensed Software;

2.                 Use the Java [***] in the design, construction, operation or
maintenance of any nuclear facility; and

3.                 Create any additional classes, interfaces or subpackages that
are contained in the “Java,” “Javax” or “Sun” packages in any class file naming
convention.

 

B.   IP Markings.  SAP agrees that it shall not remove, obliterate or obscure
any copyright, trademark or other proprietary or restricted rights notices,
legends or markings on or in the licensed software.

 

II.                [***]

A.                   Bundling.  SAP agrees that it will: (i) only distribute the
[***] software when bundled with or for use in conjunction with the [***]
software; and (ii) only distribute the [***] software for use in conjunction
with [***] thereto.

 

B.                   EULA Provisions.  SAP agrees to include terms at least as
restrictive as the following in its EULAs:

1.      End user will not modify or alter the licensed software in any way.

2.      End user are prohibited from using the [***] software except in
connection with the [***] software.

3.      Title to the licensed software remains with Commerce One and its
licensors.

4.      End user is prohibited from further distributing the licensed software.

5.      End user will not alter or remove any agreement, trademark notice,
copyright notice or other proprietary rights notice of PSC, its licensors and
their suppliers contained in the licensed software.

6.      End user will not lease, assign, sublicense, or otherwise convey
licensed software in whole or in part.

7.      End user agrees to comply strictly with all regulations and acknowledges
that it has the responsibility to obtain licenses to export, re-export or import
the [***].  [***] software may not be downloaded, or otherwise exported or
re-exported: (i) into, or to a national or resident of, Cuba, Iraq, Iran, North
Korea, Libya, Sudan, Syria, or any other country to which the U.S. has embargoed
goods; or (ii) to anyone on the U.S. Treasury Department’s list of Specially
Designated Nations or the U.S. Commerce Department’s Table of Denial Orders; and
(iii) is subject to the U.S. Export Administration Act and its associated
regulations, and may be subject to export or import regulations in other
countries.

8.      End user agrees use, duplication or disclosure by the United States
government is

 

[***]  Confidential treatment has been requested for the bracketed portions. 
The confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

11

--------------------------------------------------------------------------------


 

subject to the restrictions as set forth in the Rights in Technical Data and
Computer Software Clauses in DFARS 252.227-7013(c)(1)(ii) and FAR
52.227-19(c)(2) as applicable.

9.                 SAP will make no representations on behalf of Commerce One’s
licensors or their suppliers.

10.           SAP will disclaim all implied warranties.

11.           End users are prohibited from reverse engineering or decompiling
the [***] software to the extent permitted by law.

12.           SAP will disclaim the liability of Commerce One’s licensors and
their suppliers for all damages, whether direct, special, incidental or
consequential damages.

 

C.                                                              Third Party
Licensor Terms.


THE FOLLOWING ARE ADDITIONAL LICENSE REQUIREMENTS APPLICABLE FOR THE FOLLOWING
SPECIFIC THIRD PARTY PRODUCTS WHICH ARE INCLUDED WITHIN THE [***] SOFTWARE AND
SAP AGREES TO INCORPORATE THE ADDITIONAL APPLICABLE LICENSE PROVISIONS INTO ITS
EULA PRIOR TO SHIPPING THE CONNECTOR.

 


1.                [***]

a.       License to Distribute. User are granted a royalty-free right to
reproduce and distribute the [***] Software provided that User:  (i) distribute
the [***] Software complete and unmodified (except for the specific files
identified as optional in the [***] Software README file), provided that the
[***] Software is distributed with your Java applet or application (“Program”);
(ii) do not distribute additional [***] Software intended to replace any
component(s) of the [***] Software; (iii) do not remove or alter the Agreement,
any proprietary legends or notices contained in the [***] Software; (iv) only
distribute the [***] Software subject to this Agreement; (v) may not create, or
authorize your licensees to create additional classes, interfaces, or
subpackages that are contained in the “java” or “sun” packages or similar as
specified by Sun in any class file naming convention; and (vi) agree to
indemnify, hold harmless, and defend Sun and its licensors from and against any
claims or lawsuits, including attorneys’ fees, that arise or result

from the use or distribution of the Program.

b.        Exception to your separate license agreement for [***] SOFTWARE
DEVELOPMENT KIT, STANDARD EDITION, VERSION 1.2.2 (“SDK License”). Pursuant to
the terms and conditions contained in Section 1 above, User are permitted to
reproduce and distribute, only as part of the [***] Software, those specific
binary code file(s) from your copy of the [***] SOFTWARE DEVELOPMENT KIT,
STANDARD EDITION, VERSION 1.2.2 which are listed in the [***] Software README
file notwithstanding the SDK License prohibition on distribution.  Except as
specifically permitted by this Agreement or any exception contained in [***]
(TM) Version 1.0 binary code license

 

[***]  Confidential treatment has been requested for the bracketed portions. 
The confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

12

--------------------------------------------------------------------------------


 

(http://java.sun.com/products/hotspot/index.html), no other modification of, or
addition to, the JAVA(TM) 2 RUNTIME ENVIRONMENT, STANDARD EDITION, VERSION 1.2.2
is permitted.

c.   Trademarks and Logos. User acknowledge as between User and Sun that Sun
owns the Java trademark and all Java-related trademarks, logos and icons
including the Coffee Cup and Duke (“Java Marks”) and agrees to comply with the
Java Trademark Guidelines at http://java.sun.com/trademarks.html.

 

2.                 [***]

Redistribution Information.  User acknowledges that the [***] contains the
[***][***] Edition and the IBMÒ Runtime Environment for WindowsÒ, [***], and
that this IBM technology is licensed to User  “AS IS” without warranty of any
kind, whether express or implied.  IBM assumes no liability for any claim that
may arise regarding the use of such IBM technology.

 

3.     [***] ™ TECHNOLOGY EDITION, VERSION 1.1.8.

a.           Redistribution Information.  The files/modules listed below or
located in the directory named below, may be copied onto your media, in object
code only, when your application is dependent upon them, subject to the
following terms and conditions.

 

b.             User agrees:

i.              That copies of these modules are provided ‘AS IS’.  User is
responsible for all technical assistance for your application;

ii.                  To indemnify IBM from and against any third party claim
arising out of the use or distribution of your  application;

iii.               Not to use IBM’s name or trademarks in connection with the
marketing of your applications without IBM’s prior written consent;

iv.              To prohibit the recipient from copying (except for backup
purposes), reverse assembling, reverse compiling, or otherwise translating the
application; and

v.                 Not to use the same path name as the original files/modules.

 

4.      [***] VERSION 1.1.8 DIRECTORIES- jre11\bin\ , jre11\dll\ , jre11\lib\ .

Your application containing a copy of the above referenced files/modules must be
labeled as follows:

 

[***]  Confidential treatment has been requested for the bracketed portions. 
The confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

13

--------------------------------------------------------------------------------


 

“CONTAINS

 

[***]

 

Runtime Modules

(c) Copyright IBM Corporation 1998-1999

All Rights Reserved”

 

5.                 SPECIFIC TERMS REQUIRED BY SUN.

a.                Restrictions.  Notwithstanding anything to the contrary in the
International Program License Agreement User is granted a royalty-free right to
reproduce and distribute the Program Code provided that User: (i) distribute the
Program Code complete and unmodified, only as part of, and for the sole purpose
of running, your Java applet or application into which the Program code is
incorporated; (ii) do not distribute additional [***] Software intended to
replace any component(s) of the Program Code (iii) only distribute your Java
applet or application subject to a license agreement that protects IBM and its
subsidiaries and suppliers interests consistent with the terms contained herein;
(iv) may not create, or authorize your licensees to create additional classes,
interfaces, or subpackages that are contained in the “java”, “javax” or “sun”
packages or similar as specified by Sun in any class file naming convention; and
(v) agree to indemnify, hold harmless, and defend IBM and its subsidiaries and
suppliers from and against any claims or lawsuits, including attorneys’ fees,
that arise or result from the use or distribution of your applet or application.

 

The Program Code is not designed or intended for use in on-line control of
aircraft, air traffic, aircraft navigation or aircraft communications; or in the
design , construction, operation or

maintenance of any nuclear facility. IBM AND ITS SUBSIDIARIES AND SUPPLIERS
DISCLAIM ANY EXPRESS OR IMPLIED WARRANTY OF FITNESS FOR SUCH USE.

 

b.          Trademarks and Copyrights.

i.                     User shall not modify, delete, suppress, or obscure any
copyright, trademark or other legal notice (whether from IBM or any third party)
which may be displayed by or included within the Program Code.

ii.                  User will include written copyright and other legal notices
(including notice to US Government users) in the Offering and on its packaging
sufficient to protect the intellectual property rights of IBM and its suppliers.

 iii.            User recognize IBM’s and Sun’s ownership and title to their
respective trademarks and of any goodwill attaching thereto, including goodwill
resulting from use. User will not use or attempt to register any trademark which
is confusingly similar to such IBM or Sun trademarks.

 iv.           On all Publications and product packaging for your Offering User
will include the Program Title to indicate that the Program Code is included
within the Offering, ensuring that:

 

[***]  Confidential treatment has been requested for the bracketed portions. 
The confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

14

--------------------------------------------------------------------------------


 

•     The Program Title is less prominent in the Publications than your own
trade names or trademarks for the Offering, while still being reasonably
noticeable to Customers;

•     Any IBM trademarks forming part of the Program Title are acknowledged as
“trademarks of IBM Corporation”, and any Sun trademarks forming part of the
Program Title are acknowledged as “trademarks of Sun Microsystems Inc.”

•     Such acknowledgments shall be no less prominent than any similar
acknowledgment of your own trademarks.

 


6.     GNU. [***]

Redistribution Information.   No GNU public license or similar open source
licenses contained within the Software shall be removed or modified and no
proprietary rights notices or agreements accompanying the Software shall be
deleted.

 

[END OF APPENDIX B]

 

 

[***]  Confidential treatment has been requested for the bracketed portions. 
The confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

15

--------------------------------------------------------------------------------